Citation Nr: 0736660	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-39 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served in the Regular Philippine Army from 
October 1943 to November 20, 1945.  The veteran died on June 
[redacted], 1962.  The appellant is the surviving spouse of the 
veteran.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which determined that the appellant had 
submitted no new and material evidence to reopen the 
previously and finally decided claim of service connection 
for the cause of the veteran's death.  The RO issued a notice 
of the decision in June 2005, and the appellant timely filed 
a Notice of Disagreement (NOD) in July 2005.  Subsequently, 
in September 2005 the RO provided a Statement of the Case 
(SOC), which confirmed the denial of service connection for 
cause of death.  Thereafter, in November 2005, the appellant 
timely filed a substantive appeal.  In February and July 
2006, the RO provided a Supplemental Statement of the Case 
(SSOC).  

The appellant did not request a hearing on this matter.

Other Matter

In February 2006, the RO determined that the appellant had 
submitted no new and material evidence to reopen the 
previously and finally decided claim for nonservice-connected 
death pension benefits.  The appellant has not filed a NOD 
with respect to this claim.  Therefore, the death pension 
benefits claim is not on appeal.


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the appellant 
in the development of her claims and has notified her of the 
information and evidence necessary to substantiate the claim 
addressed in this decision.

2. The RO denied the appellant's claim for service connection 
for cause of the veteran's death in a January 1970 decision; 
the appellant did not appeal that decision.

3. In December 2004, the appellant filed an application to 
reopen her claim for service connection for the cause of the 
veteran's death. 

4. The evidence submitted since the January 1970 decision 
includes various letters from the appellant, death register 
certificates, a marriage certificate, signed Consent to 
Release forms, and compensation claims that the veteran 
completed before his death but never filed.  Even when viewed 
in a light most favorable to the appellant, this evidence 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1. The January 1970 RO decision that denied the appellant's 
service connection claim for cause of the veteran's death is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.104, 20.1103 (2007).

2. Because the evidence presented since the January 1970 RO 
decision is not new and material, the claim for service 
connection for cause of the veteran's death is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.104, 3.156(a) (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim. VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify 

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2005 letter sent to the appellant by the RO adequately 
apprised her of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim. Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

The Court has also held that in the context of reopening a 
claim, as here, in addition to providing notice of what 
evidence is needed to reopen the claim, VA must also provide 
notice of the information and evidence required to 
substantiate the claimant's entitlement to the underlying 
compensation benefit.  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  Thus, in order to comply with VCAA in this context, 
the RO must apprise the claimant of what constitutes "new and 
material evidence," as well as what evidence will support the 
underlying claim.  Id. at 9.

The January 2005 letter from the RO satisfies these mandates.  
It informed the appellant that she must offer new and 
material evidence in support of her claim and defined these 
terms.  It also informed the appellant about the type of 
evidence needed to support her underlying cause of death 
claim, namely, proof that a service connected disability was 
either a principal or contributory cause of the veteran's 
death.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the appellant, such as medical 
records and records held by any Federal agency, provided the 
appellant gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the appellant in obtaining these records, she 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter also specifically asked the 
appellant to provide VA with any other supporting evidence or 
information in her possession.  The Board finds that the 
appellant was effectively informed to submit all relevant 
evidence in her possession, and that she received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
January 2005 letter satisfied the Kent requirements by 
apprising the appellant of both the new and material evidence 
standard as well as the information required to substantiate 
her entitlement to the underlying compensation benefits.  
Kent, 20 Vet. App. at 9.

With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating.  The 
Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to VA to demonstrate that the error 
was not prejudicial.  The Federal Circuit reversed the Court 
of Appeals for Veterans Claims' holding that an appellant 
before the Court has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim: (2) 
requesting that the claimant provide any pertinent evidence 
in the claimant's possession; and (3) failing to provide 
notice before a decision on the claim by the agency of 
original jurisdiction.  See also Simmons v. Nicholson, 487 
F.3d 892 (2007).

In this case, the error with respect to the Dingess notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record. The Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim to reopen the previously and 
finally decided claim for  service connection for cause of 
death, which renders moot any questions as to an appropriate 
rating or effective date to be assigned.  There has been no 
plausible showing of how the essential fairness of the 
adjudication was affected by the absence of the notice in 
question.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did provide such notice to the appellant prior to the May 
2005 RO decision that is the subject of this appeal in its 
January 2005 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time. 

b. Duty to Assist 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the claimant in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the appellant of its duty to assist in obtaining 
records and supportive evidence.  As to any duty to provide a 
medical opinion, according to 38 C.F.R. 
§ 3.159(c)(4)(iii), the duty to provide such an opinion in a 
claim to reopen a finally adjudicated issue, as in this case, 
applies "only if new and material evidence is presented or 
secured." 38 C.F.R. § 3.159(c)(4)(iii).  Because the Board 
has determined that the appellant has not presented new and 
material evidence to reopen the claim, the RO had no duty to 
provide a medical opinion.  The Board thus finds that VA has 
no further duty to provide an examination or opinion.  38 
U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. New and Material Evidence

a. Law and Regulations

If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final and 
the claim will not thereafter be reopened or allowed. . . ."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary to reopen a claim that has 
been finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The appellant filed her claim in December 2004, that is, 
after August 29, 2001, the effective date of the current 
version of 38 C.F.R. § 3.156(a), which sets forth the 
standard for "new and material" evidence.  See Rodriguez v. 
Nicholson, 19 Vet. App. 275, 289 (2005) (recognizing that the 
2001 amendment to § 3.156(a), which made the "new and 
material evidence" standard more stringent, applies to "any 
claim for benefits received by VA on or after August 29, 
2001").  Accordingly, the 2001 amended version of 38 C.F.R. § 
3.156(a) controls in the present case.

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decisionmakers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of 
other evidence in the record, it is new."  Fortuck, 17 Vet. 
App. at 178.  "Material" evidence, in contrast, is "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new and 
material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility." 
Fortuck, supra, at 179.

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").


b. Analysis

Factual Background

In the instant case, the RO rendered a decision denying the 
appellant's claim in January 1970, and it supplied a notice 
of this decision as well as an enclosure with notice of her 
appellate rights.  The appellant, however, failed to file an 
NOD. Accordingly, this decision qualifies as a "final" 
decision within the meaning of 38 U.S.C.A. § 7105(c).  The 
Board, therefore, lacks jurisdiction to entertain the 
appellant's December 2004 claim for service connection for 
the veteran's cause of death, unless, pursuant to 38 U.S.C.A. 
§ 5108 and 38 C.F.R. § 3.156(a), she supplies new and 
material evidence with respect to the claim that had 
previously and finally been disallowed in January 1970.

The January 1970 decision noted that the veteran was not 
service-connected for any disabilities during his lifetime 
and that his pulmonary tuberculosis was first shown many 
years post-service and was not linked to service.  

Post-January 1970 Record 

In May 1990, the appellant submitted a claim for 
compensation, Certificate of Identification, and supplements 
to Form 526.  These documents were apparently completed by 
the veteran in 1950 but never filed.  She also submitted a 
claim for compensation completed by the veteran in 1953, but 
never filed.

A Marriage Certificate indicates that the veteran and 
appellant wed in April 1945.  

In February 2005, the appellant submitted a consent form 
indicting that M.M.L., M.D. (initials used to protect 
privacy) treated the veteran in 1961 for pulmonary 
tuberculosis.  (The veteran had active duty from October 1943 
to November 1945.)   

Certifications in the Register of Deaths, dated June 1962 and 
April 2005, indicate that the veteran died in June 1962 of 
advanced pulmonary tuberculosis and was married to the 
appellant.

In May 2005, the appellant submitted a consent form indicting 
that Dr. M.M.L. treated the veteran in from April to June 
1962 for pulmonary tuberculosis, but that the doctor was 
deceased.

In the appellant's substantive appeal, received by the RO in 
November 2005, the appellant contended that the veteran 
received a "100% rated disability compensation benefits due 
to [pulmonary tuberculosis] incurred in service for more than 
10 years immediately preceding to the time of his death."  

In April 2006 the appellant indicated that she had no 
additional evidence to submit.

Discussion

The information received from the appellant after the January 
1970 RO decision, while it may be "new," does not qualify as 
"material" evidence because it fails to demonstrate an 
unestablished fact necessary to substantiate this claim.  See 
38 C.F.R. § 3.156(a).  The unfiled claims are irrelevant to a 
claim of service connection for cause of the veteran's death.  
As to the death and marriage certificates, which are new 
because they were not of record at the time of the January 
1970 rating decision, none are material as they do not tend 
to show that the veteran's cause of death was in any way 
related to his active duty service.  Although the signed 
consent forms identify a relevant source of records from a 
private treatment provider, that individual is deceased.  
This evidence does not raise a reasonable possibility of 
substantiating the appellant's underlying claim. 

The record continues to show that the veteran died of 
pulmonary tuberculosis more than 15 years after service.  
There is no competent evidence of a nexus between this fatal 
disease and the veteran's service, nor is there any medical 
evidence or competent opinion that shows the veteran's 
pulmonary tuberculosis was diagnosed during or within three 
years of service.  See 38 C.F.R. § 3.374.  The additional 
evidence in question is not material within the meaning of 
the cited legal authority as it does not raise a reasonable 
possibility of substantiating the claim.  In light of the 
foregoing, the appellant has not met the requirements for 
reopening of a claim for entitlement to service connection 
for the cause of the veteran's death, and this application to 
reopen the claim must be denied.  

As to the appellant's assertion in her substantive appeal 
that the veteran received a "100% rated disability 
compensation benefits due to [pulmonary tuberculosis] 
incurred in service for more than 10 years immediately 
preceding to the time of his death", the Board notes that 
service connection was never in effect for pulmonary 
tuberculosis during the veteran's lifetime.  Pertinent case 
law has held that "hypothetical entitlement" consideration 
for DIC benefits under 38 U.S.C.A. § 1318 was allowable for 
claims filed prior to January 21, 2000, i.e., the effective 
date of the VA regulation prohibiting "hypothetical 
entitlement."  Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005).  As the appellant's claim was received by VA in May 
2005, her contention does not raise a claim for entitlement 
to Dependency and Indemnity Compensation under the provisions 
of 38 U.S.C.A. § 1318.

As the preponderance of the evidence is against the instant 
claim to reopen, the benefit of the doubt doctrine does not 
apply to the instant case.  Oritz v. Principi, 274 F.3d 1361, 
1364-65 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"). 





ORDER

As new and material evidence has not been received, the 
appellant's application to reopen the claim for service 
connection for cause of the veteran's death is denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


